DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims    
Claims 1-16 are pending (claim set as filed on 04/11/2022).
	Applicant’s election with traverse of Group I, claims 1-7, in the reply filed on 07/14/2020 is again acknowledged. Claims 8-16 stand withdrawn as being directed to the non-elected claims.

Priority
	This application is a 371 of PCT/KR2017/006776 filed on 06/27/2017 which has foreign applications to KR 10-2017-0080366 filed on 06/26/2017 and KR 10-2016-0083703 filed on 07/01/2016.

Information Disclosure Statement
	The Information Disclosure Statement filed on 03/02/22 has been considered.

Affidavit/Declaration
The second Chang declaration under 37 CFR 1.132 filed on 04/11/2022 is insufficient to overcome the rejection of the claims as set forth in the last office action for the reasons further explained in the Examiner’s response below.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (HucMSC-Exosome Mediated-Wnt4 Signaling Is Required for Cutaneous Wound Healing, 2014) in view of Chang (WO 2015/088288 A1, citations made to US 2016/0333317 A1 - references cited by the ISA and in the IDS filed on 01/02/2019) and Wu (Mesenchymal Stem Cells Enhance Wound Healing Through Differentiation and Angiogenesis, 2007). 
Regarding claims 1-3, Zhang’s general disclosure relates to mesenchymal stem cell-derived exosomes (MSC-Ex) for tissue injury repair and using human umbilical cord mesenchymal stem cell derived exosome (hucMSC-Ex) in cutaneous wound healing using a rat skin burn model (see abstract & Figures 1-2).
Regarding claim 4, Zhang discloses mesenchymal stem cells enhance wound healing through differentiation and angiogenesis (see page 2168, middle col.). Claim interpretation: wherein clauses are interpreted as an intended result of the process and the MPEP at 2111.04 states that such clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.
Regarding claims 6-7, Zhang discloses “to explore input signal of AKT pathway via hucMSC-Ex, we analyzed the cytokines within huc-MSC exosomes that may activate AKT pathway by luminex assay. The data indicated that hucMSC-Ex could deliver many cytokines including PDGF-BB, G-CSF, VEGF, MCP-1, IL-6, and IL-8, which may activate AKT signaling” (see page 2165, left col.). 
However, Zhang does not teach: exosomes derived from thrombin treated stem cells (claim 1’s last limitation).
Chang teaches promoting the generation of a stem cell-derived exosome by using thrombin which has a remarkable effect of promotion (see abstract & ¶ [0002]). Chang teaches expressions of BDNF, FGF, HGF, NGF, IL-6, and VEGF, as growth factors, in the exosomes are increased by thrombin treatment (see ¶ [0039]-[0049]).
Wu discloses that “mesenchymal stem cells enhance wound healing through differentiation and angiogenesis” (see title) and further states that “BM-MSC-treated wounds exhibited significantly accelerated wound closure, with increased re-epithelialization, cellularity, and angiogenesis” (see abstract). Wu teaches “we found that BM-MSC conditioned medium promoted endothelial tube formation and that BM-MSCs expressed high levels of VEGF-α and Ang-1 but not Ang-2. Notably, BM-MSC treatment resulted in significantly increased amounts of Ang-1 and VEGF-α in the wounds. VEGF plays a key role in angiogenesis by stimulating endothelial cell proliferation, migration, and organization into tubules. Moreover, VEGF increases circulating endothelial progenitor cells” (see page 2658, left col.). Wu concludes “this study demonstrates systemically the beneficial effect of BM-MSCs in cutaneous regeneration and wound healing in nondiabetic and diabetic mice through differentiation and paracrine effects. Administration of allogeneic BM-MSCs or BM-MSC-derived molecules may represent novel therapeutic approaches in the treatment of chronic wounds and other conditions” (see page 2658, right col.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to derive the exosomes by applying the method for promoting the generation of an exosome derived from stem cells such as taught by Chang to the composition containing an exosome of Zhang because Chang suggests thrombin promotes remarkable promoting effects. For example, Chang teaches that the expressions of BDNF, FGF, HGF, NGF, IL-6, and VEGF, as growth factors, in the exosomes are increased by thrombin treatment. Therefore, one of ordinary skill in the art would have understood that thrombin-treated stem cells would promote, e.g. VEGF, which is deemed an important growth factor in wound healing because the disclosure of Wu establishes that VEGF plays a key role in angiogenesis thereby enhancing or significantly accelerating wound closures. The ordinary artisan would have had a reasonable expectation of success because the references are directed to mesenchymal stem cell derived exosomes. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Chang and Wu as applied to claims 1-4 and 6-7 above, and in further view of Lim (US 2015/0024011 A1) - all references were previously cited from the last office action.
The combined disclosures of Zhang and Chang, herein referred to as modified-Zhang, is discussed above as it pertains to a method of treating skin wound comprising administering an effective amount of exosomes derived from thrombin-treated stem cells.
However, modified-Zhang does not teach a supplementary ingredient selected from a culture medium, a cytokine, a growth factor, or a gene (claim 5).
Lim’s general disclosure relates to the fields of medicine, cell biology, molecular biology and genetics and to the field of cosmetics and medicine (see ¶ [0002]). Lim teaches “the use of an exosome for the preparation of a pharmaceutical composition to promote or enhance would healing or hair growth, or both, in an individual. The exosome may be derived from a stem cell such as a mesenchymal stem cell (MSC)” (see abstract). Lim teaches a exosome which comprises one or more genes or gene products found in MSCs or medium which is conditioned by culture of MSCs, for use in enhancing hair growth or promoting wound healing or both. The exosome may comprise molecules secreted by the MSC (see ¶ [0081]-[0091]). The cells in the cell culture may be grown in a serum-free medium which is supplemented by one or more growth factors and at various concentrations (see ¶ [0100], [0156], [0169]-[0172]). 
It would have been further obvious to one of ordinary skill in the art to additionally employ an effective amount of supplemental ingredient such as a conditioned medium, gene, or growth factors as taught by Lim in the method of modified-Zhang. The ordinary artisan would have been motivated to do so because such combination therapies is readily known in the art for skin therapies and, for example, Lim suggests “In order to increase the effectiveness of the exosome composition, it may be desirable to combine the exosome composition with other agents effective in the treatment of wound such as growth factors” (see Lim at ¶ [0261]-[0266]). Since the composition components are known, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose (e.g., skin wound treatment). At least additive therapeutic effect would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation of success because the references are in the same field of endeavor directed to exosome derived mesenchymal stem cells for skin therapy.

Examiner’s Response to Arguments
Applicant’s declaration and arguments filed on 04/11/2022 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 

In response to Applicant’s argument (addressing page 6 of the remarks) that “However, the cited art does not provide a nexus between wound healing and exosomes generated from thrombin-treated stem cells”, this argument is not persuasive because the MPEP at 2141 (III) states that “prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art. The prior art reference (or references when combined) need not teach or suggest all the claim limitations, however, Office personnel must explain why the difference(s) between the prior art and the claimed invention would have been obvious to one of ordinary skill in the art. The mere existence of differences between the prior art and an invention does not establish the invention’s non-obviousness”. In other words, the secondary of Chang provides the explicit reason of using thrombin for “superior effects of promoting generation of stem cell-derived exosomes” (see Chang’s abstract). It is established in the art and readily known that wound (e.g. cutaneous) healing requires cytokines, interleukins, or growth factors for angiogenesis as evidenced by the reference of Wu. Thus, Wu provides a nexus or connected explanation that stem cell treated wounds exhibited significantly accelerated wound closure, with increased re-epithelialization, cellularity, and angiogenesis (see Wu’s abstract) wherein it is believed, for example but not limited to, that VEGF plays a key role in angiogenesis by stimulating endothelial cell proliferation, migration, and organization into tubules. Basically, Chang discloses certain growth factors such as VEGF is increased in exosomes derived from thrombin-treated stem cells and Wu explains that VEGF leads to angiogenesis (significantly accelerated wound closure) which is needed for the skin wound repair for the primary reference of Zhang. 

In response to Applicant’s argument (addressing page 7 of the remarks) that “the question not answered by the art or the Examiner is why one would be directed to use exosomes specifically from thrombin-treated MSCs rather than MSCs treated with another agent (e.g., LPS, H2O2, or 5% O2)”, this argument is not persuasive for the reason stated above with respect to the Chang reference. The Examiner maintains the position that Chang provides a clear reason to select thrombin treated stem cells among other treatments, “when stem cells are treated with thrombin during culturing thereof, generation of the stem cell-derived exosomes remarkably increases, compared to groups treated with other substances” (see Chang at ¶ [0041]). Therefore, the Examiner disagrees with Applicant’s assertion that “Chang does not direct the artisan to utilize exosomes from thrombin-treated MSCs” because there is sufficient guidance to do so based upon the totality or preponderance of evidence and the understanding of one skilled in the art.  
 
In response to Applicant’s second declaration and argument (addressing pages 7-9 of the remarks) that Applicant’s declaration show that there is no differences in exosome size (i.e. morphologically identical) and there is no evidence of record that the individual exosomes of thrombin-treated MSCs are superior to other types of treatments, this argument is not persuasive because the MPEP at 2143.02 (I) states that conclusive proof of efficacy is not required to show a reasonable expectation of success wherein “The Board found that because the prior art taught that appellant’s preferred antioxidant is very efficient and provides better results compared with other prior art antioxidants, there would have been a reasonable expectation of success”. Again, in this instant case, the secondary reference of Chang provides a teaching-suggestion-motivation (TSM) to derive the employ exosomes derived from thrombin-treated stem cells because Chang explicitly teaches “a method of promoting generation of exosomes from stem cell by using thrombin. The method according to the present invention has superior effects of promoting generation of stem cell-derived exosomes and thus exosomes can be more efficiently obtained thereby compared to conventionally known methods” (see Chang’s abstract). Therefore, the MPEP at 2144 (II) states that “The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination”.

In response to Applicant’s arguments (addressing pages 9-10 of the remarks) and declaration that exosomes from thrombin-treated stem cells exhibited a significantly improved angiogenesis ability compared with non-thrombin treated exosomes in in vitro models or in vivo wound healing studies, this argument is not persuasive because this result would have been reasonably expected from the cited combination. As noted previously, it is predicted or expected that exosomes from thrombin-treated stem cells would have enhance expression of various cytokines or growth factors such as the ones disclosed by Applicant (e.g. HGF, VEGF, etc.) and the cited combination. For instance, vascular endothelial growth factor (VEGF) has been well-studied or well-explored in the stem cell arts for its angiogenesis properties attributing to wound repair. As discussed herein, the reference of Wu teaches how important VEGF is in its role in accelerating wound closure. The Chang reference singles out thrombin and its superior effects of promoting generation of stem-cell derived exosomes.

	In conclusion, the Examiner notes that the MPEP at 716.01(d) states:
716.01(d)    Weighing Objective Evidence 
   IN MAKING A FINAL DETERMINATION OF PATENTABILITY, EVIDENCE SUPPORTING PATENTABILITY MUST BE WEIGHED AGAINST EVIDENCE SUPPORTING PRIMA FACIE CASE
When an applicant timely submits evidence traversing a rejection, the examiner must reconsider the patentability of the claimed invention. The ultimate determination of patentability must be based on consideration of the entire record, by a preponderance of evidence, with due consideration to the persuasiveness of any arguments and any secondary evidence. In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). The submission of objective evidence of patentability does not mandate a conclusion of patentability in and of itself. In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987). Facts established by rebuttal evidence must be evaluated along with the facts on which the conclusion of a prima facie case was reached, not against the conclusion itself. In re Eli Lilly, 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990). In other words, each piece of rebuttal evidence should not be evaluated for its ability to knockdown the prima facie case. All of the competent rebuttal evidence taken as a whole should be weighed against the evidence supporting the prima facie case. In re Piasecki, 745 F.2d 1468, 1472, 223 USPQ 785, 788 (Fed. Cir. 1984). Although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness.
Said differently, the cited prior art combination provides a preponderance of evidence such that an ordinary artisan would reasonably conclude that exosomes derived from thrombin-treated stem cells would be superior at accelerating skin wound disclosure because of the exosomes’ enhanced expression of growth factors. Although Applicant’s declaration alleges unexpected results, these results would have been expected from the totality of evidence and hence, the declaration is not sufficient to rebut a strong prima facie case of obviousness. 
II.    EXPECTED BENEFICIAL RESULTS ARE EVIDENCE OF OBVIOUSNESS
"Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) (resultant decrease of dental enamel solubility accomplished by adding an acidic buffering agent to a fluoride containing dentifrice was expected based on the teaching of the prior art); Ex parte Blanc, 13 USPQ2d 1383 (Bd. Pat. App. & Inter. 1989) (Claims at issue were directed to a process of sterilizing a polyolefinic composition which contains an antioxidant with high-energy radiation. Although evidence was presented in appellant’s specification showing that particular antioxidants are effective, the Board concluded that these beneficial results would have been expected because one of the references taught a claimed antioxidant is very efficient and provides better results compared with other prior art antioxidants.).

Conclusion
	No claims were allowed.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP at 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/
Primary Examiner, Art Unit 1653